      5:21-cv-02670-MGL        Date Filed 08/20/21      Entry Number 1        Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             ORANGEBURG DIVISION

Regina Cartwright,              )           C.A. No.: 5:21-cv-02670-MGL
                                )
              Plaintiff,        )
                                )
      vs.                       )           COMPLAINT
                                )
Prudential Insurance Company of )
America,                        )
                                )
              Defendant.        )

       The Plaintiff, complaining of the Defendant herein, would show unto this Honorable

Court as follows:

                                               I.

       Plaintiff is a citizen and resident of St. Matthews, South Carolina.

                                              II.

       Defendant is an insurance company organized and existing pursuant to the laws of

one of the States of the United States, and which does business in St. Matthews, South

Carolina.

                                              III.

       In this matter, Plaintiff seeks supplemental life benefits under an ERISA plan

pursuant to 29 U.S.C. § 1132(a)(1)(B) and that this court has jurisdiction to hear this matter

based upon a federal question. Defendant is subject to jurisdiction in this court because it

has more than minimum contacts with this forum (see 29 U.S.C. § 1132 (e)), and a number

of the events transpiring during the review of Plaintiff’s claim occurred in this forum.

                                              IV.


                                          Page 1 of 4
      5:21-cv-02670-MGL         Date Filed 08/20/21     Entry Number 1       Page 2 of 4




       Plaintiff’s decedent, Robert Cartwright (hereinafter “Robert”) was employed with

Schenectady International, Inc. and as an employee of Schenectady International, Inc.,

Robert was a covered plan participant under a supplemental life insurance plan which was

fully insured by the Defendant. Besides being the insurer of the plan, Defendant is also the

sole entity responsible for determining whether claims such as the Plaintiff’s should be paid.

Accordingly, Defendant is the claim administrator and a fiduciary of the plan for the purpose

of deciding whether benefits are payable. As the claim administrator, insurer, and fiduciary

of the plan in which Plaintiff participated the Defendant is a proper party Defendant in the

matter sub judice wherein Plaintiff seeks benefits pursuant to ERISA 29 U.S.C.

§1132(a)(1)(B).

                                              V.

       Plaintiff is the named beneficiary of the supplemental life insurance policy that

insured the life of Robert Cartwright. Unfortunately, Robert passed away in July of 2019.

Plaintiff made a claim for supplemental life insurance benefits.

                                              VI.

       Defendant denied Plaintiff’s claim. Plaintiff appealed the denial, but Defendant has

failed to reach a decision on Plaintiff’s appeal in a timely manner and, Plaintiff deems that

her claim is denied as is her right per 29 C.F.R. §2560.503-1, and that her administrative

remedies are fully exhausted.

                                              VII.

       Defendant made its claim decision while operating under a conflict of interest which

significantly influenced the Defendant to deny Plaintiff’s claim. The Defendant’s decision

was not based upon substantial evidence or the result of a principled and reasoned decision-

                                          Page 2 of 4
      5:21-cv-02670-MGL            Date Filed 08/20/21       Entry Number 1       Page 3 of 4




making process. Instead, the Defendant’s decision was reached by Defendant ignoring

relevant evidence pertaining to Plaintiff’s claim and, instead, relying upon biased

information and flawed expert opinions. Accordingly, Defendant operated under a conflict

of interest which improperly and significantly influenced its claim decision.

                               FOR A FIRST CAUSE OF ACTION

                                                 VIII.

          Plaintiff incorporates all prior allegations, where not inconsistent, as if fully set forth

herein.

                                                  IX.

          Plaintiff respectfully requests that this Court consider the administrative record

compiled in this case and any other evidence relevant to any factors discussed by Champion

v. Black & Decker, 550 F.3d 353 (4th Cir. 2008), if applicable and depending on the standard

of review, and declare, pursuant to 29 U.S.C. §1132(a)(1)(B), that Plaintiff is entitled to the

benefits which she seeks under the terms of the plan. In the event that the court reviews the

record and/or other relevant information and determines that the Defendant abused its

discretion or that its decision is not supported by the record, but that the substance of the

record might not support Plaintiff’s entitlement to benefits then Plaintiff respectfully asks

that, in the event of such a finding, that the court exercise its inherent power to remand

Plaintiff’s claim for a “full and fair” review by the appropriate claim fiduciary Defendant.

Should the court award Plaintiff any part of the relief requested, Plaintiff additionally prays

that the Court award her attorney’s fees and costs pursuant to 29 U.S.C. §1132(g).

          WHEREFORE, having fully stated her complaint against the Defendant, Plaintiff

prays for a declaration of entitlement to the supplemental life insurance benefits she seeks

                                              Page 3 of 4
      5:21-cv-02670-MGL         Date Filed 08/20/21    Entry Number 1      Page 4 of 4




pursuant to 29 U.S.C. §1132(a)(1)(B), attorney’s fees and costs pursuant to 29 U.S.C.

§1132(g), and such other and further relief as this Court deems just and proper, including

pre-judgment interest on all benefits due from the point at which benefits were payable

through the time of judgment.



                                           s/ Nathaniel W. Bax
                                           Nathaniel W. Bax, Esq.
                                           Federal Bar #: 09835
                                           FOSTER LAW FIRM, LLC
                                           PO Box 2123
                                           Greenville, SC 29602
                                           (864) 242-6200
                                           (864) 233-0290 (facsimile)
                                           E-mail: nbax@fosterfoster.com

Date: August 20, 2021                      Attorneys for Plaintiff




                                         Page 4 of 4
